Citation Nr: 1525955	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-15 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for non-VA medical care rendered on February 21, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 1973 and from March 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Battle Creek, Michigan, which denied reimbursement for non-VA medical care rendered on February 21, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing.  In correspondence dated April 2015, the Board notified the Veteran that, due to technical difficulties, a written transcript of the hearing could not be produced.  The Board sincerely regrets this inconvenience.

Nevertheless, the Veteran's legal guardian indicated in correspondence dated May 2015 that he would like to appear at another videoconference hearing.  Therefore, one should be scheduled.  Notably, she indicated his preference that the hearing be conducted at the VA facilities in either Grand Rapids or Battle Creek.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  If possible, attempt to facilitate the Veteran's request to have the hearing conducted at the Battle Creek VAMC or the Grand Rapids Vet Center.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




